DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0113360) in view of CN105759494A, with Kashima (US 2018/0173047) serving as an English translation of CN105759494A.
	As to claims 1 and 16, Lee discloses in figure 3, a display panel 200 comprising an array substrate, the array substrate comprising: a base substrate 210; a reflective layer 212 on a surface of the base substrate; a plurality of reflective color films distributed at intervals in an array mode on a surface of the reflective layer opposite from the base substrate; wherein the plurality of reflective color films are configured to enable a light being reflected by the reflective layer and then passing through one of the plurality of reflective color films to have a color; wherein each of the plurality of reflective color films comprises an aluminum oxide layer 260 (paragraph [0053]) on the surface of the reflective layer opposite from the base substrate and color filters 231R, 231G, and 231B on a surface of the aluminum oxide layer opposite from the base substrate.
	Lee does not disclose that each of the color filters 231R, 231G and 231B comprise a metal plasma nanostructure.  Kashima discloses in figures 1-2, a color film 12 which is made of a metal plasma nanostructure (paragraph [0044]).  Kashima teaches in paragraph [0043] that the metal plasma nanostructure of the color films allows light of each color to have a good transmissivity, thereby enhancing a display effect.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by providing the color filters 231R, 231G and 231B with the metal plasma nanostructure of Kashima in order to allows light of each color to have a good transmissivity, thereby enhancing a display effect.
	As to claim 3, Lee in view of CN105759494A discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kashima further discloses in paragraph [0044] that the metal plasma nanostructure may be a gold plasma nanostructure.
As to claim 7, Lee in view of CN105759494A discloses all of the elements of the claimed invention discussed above regarding claim 1.  Lee further discloses in paragraph [0051] that the reflective layer 212 may comprise aluminum.
As to claim 8, Lee in view of CN105759494A discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kashima further discloses in figure 3 and paragraph [0047] that the metal plasma nanostructure is a metal plasma film having a plurality of nanoscale holes.
As to claim 10, Lee in view of CN105759494A discloses all of the elements of the claimed invention discussed above regarding claim 8.  Kashima further discloses in figure 3 that the shape of each of the plurality of nanoscale holes is a circle.
As to claim 11, Lee in view of CN105759494A discloses all of the elements of the claimed invention discussed above regarding claim 10.  Kashima further discloses in figure 3 and paragraph [0047], a plurality of circular nanoscale holes H3 having a diameter of 200 to 270 nm.
As to claim 12, Lee in view of CN105759494A discloses all of the elements of the claimed invention discussed above regarding claim 11.  Furthermore, the distance between two adjacent holes H3 shown in figure 3 would be greater than 100 nm given that the diameter of the holes is 200 to 270 nm.
As to claim 17, Lee discloses in figure 3: forming an array substrate 210 and a cover plate 220 opposite the array substrate; cell assembling the array substrate and the cover plate; wherein forming the array substrate comprises: forming a reflective layer 212 on a surface of the base substrate facing the cover plate; forming a plurality of reflective color films on a surface of the reflective layer opposite from the base substrate, the reflective color films being distributed at intervals in an array mode on a surface of the reflective layer opposite from the substrate; wherein the plurality of reflective color films are configured to enable a light being reflected by the reflective layer and then passing through one of the plurality of reflective color films to have a color; wherein each of the plurality of reflective color films comprises an aluminum oxide layer 260 (paragraph [0053]) on the surface of the reflective layer opposite from the base substrate and color filters 231R, 231G, and 231B on a surface of the aluminum oxide layer opposite from the base substrate.
Lee does not disclose that each of the color filters 231R, 231G and 231B comprise a metal plasma nanostructure.  Kashima discloses in figures 1-2, a color film 12 which is made of a metal plasma nanostructure (paragraph [0044]).  Kashima teaches in paragraph [0043] that the metal plasma nanostructure of the color films allows light of each color to have a good transmissivity, thereby enhancing a display effect.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by providing the color filters 231R, 231G and 231B with the metal plasma nanostructure of Kashima in order to allows light of each color to have a good transmissivity, thereby enhancing a display effect.
Lee does not disclose forming a polarizer on a surface of the cover plate opposite from the array substrate.  However, this was a common and conventional feature of liquid crystal display devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee by forming a polarizer on a surface of the cover plate opposite from the array substrate because conventional features such as polarizers were known to be cost-effective and reliable within liquid crystal display devices.
Claim 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0113360) in view of CN105759494A as applied to claims 1 and 17 above, and further in view of Zhong (US 2015/0192828).
As to claim 14, Lee in view of CN105759494A discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose the claimed structure of the cover plate.  Zhong discloses in figure 3, a conventional cover plate structure that does not require a color filter therein.  Zhong discloses in figure 3, a cover plate 30 comprising: a transparent substrate 31; a black matrix 32 on a surface of the transparent substrate facing the array substrate 20; a second planarization layer 37, wherein the second planarization layer and the black matrix are arranged in a same layer; and a second electrode 36 on a surface of the black matrix and the second planarization layer facing the array substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee by providing the cover plate disclosed by Zhong because conventional structures were known to be cost effective and reliable.
As to claim 15, Lee in view of CN105759494A and Zhong discloses all of the elements of the claimed invention discussed above regarding claim 14.  Zhong further discloses in figure 3, spacers 33 on a surface of the second electrode 36 facing the liquid crystal layer 40.
As to claim 18, Lee in view of CN105759494A discloses all of the elements of the claimed invention discussed above regarding claim 17, but does not disclose forming a cover plate having the claimed structure.  Zhong discloses in figure 3, a conventional cover plate structure that does not require a color filter therein.  Zhong discloses in figure 3, forming a cover plate 30 comprising: forming a black matrix 32 and a second planarization layer 37, which are arranged in a same layer, on a transparent substrate 31; forming a second electrode 36 on a surface of the black matrix and the second planarization layer facing the array substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee by forming the cover plate disclosed by Zhong because conventional structures were known to be cost effective and reliable.
As to claim 19, Lee in view of CN105759494A and Zhong discloses all of the elements of the claimed invention discussed above regarding claim 18.  Zhong further discloses in figure 3, forming spacers 33 on a surface of the second electrode 36 facing the liquid crystal layer 40.
Allowable Subject Matter
Claims 4-6, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display panel comprising the combination required by claim 4, wherein the display panel is configured to enable the light being reflected by the reflective layer and then passing through the reflective color films to have a different color by changing a thickness of the aluminum oxide layer.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display panel comprising the combination required by claim 5, wherein the color comprises a red color, a green color, or a blue color, a thickness of each of the aluminum oxide layers in the reflective color films for the light of red color ranges from approximately 43 nm to approximately 53 nm, a thickness of each of the aluminum oxide layers in the reflective color films for the light of green color ranges from approximately 90 nm to approximately 96 nm, and a thickness of each of the aluminum oxide layers in the reflective color films for the light of blue color ranges from approximately 80 nm to 86 nm.  Claim 6 is objected to by virtue of its dependency.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display panel comprising the combination required by claim 9, wherein the nanoscale holes are staggered in regular triangles in the metal plasma nanostructure.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display panel comprising the combination required by claim 13, including: a plurality of circuit structures; a first planarization layer; and a first electrode on a surface of the first planarization layer opposite from the base substrate; wherein the plurality of circuit structures is arranged in a same layer as the plurality of reflective color films and located between adjacent reflective color films; and the first planarization layer is on a surface of the plurality of reflective color films and the circuit structures opposite form the surface of the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                  
                                                                                                                                                                                      /EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871